Title: To Benjamin Franklin from George Whitefield, 17 August 1752
From: Whitefield, George
To: Franklin, Benjamin


Dear Mr. F[ranklin],
London, Aug. 17, 1752
Inclosed you have a letter for Mr. R—. I hope that promotion will do him no hurt. May God help him to make a stand against vice and prophaneness, and to exert his utmost efforts in promoting true religion and virtue! This is the whole of man. I find that you grow more and more famous in the learned world. As you have made a pretty considerable progress in the mysteries of electricity, I would now humbly recommend to your diligent unprejudiced pursuit and study the mystery of the new-birth. It is a most important, interesting study, and when mastered, will richly answer and repay you for all your pains. One at whose bar we are shortly to appear, hath solemnly declared, that without it, “we cannot enter the kingdom of heaven.” You will excuse this freedom. I must have aliquid Christi in all my letters. I am yet a willing pilgrim for his great name sake, and I trust a blessing attends my poor feeble labours. To the giver of every good gift be all the glory. My respects await your whole self, and all enquiring friends, and hoping to see you yet once more in this land of the dying, I subscribe myself, dear Sir, Your very affectionate friend, and obliged servant,
G.W.
